Citation Nr: 9917855	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  99-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 1998 rating 
decision of the Winston-Salem Regional Office (hereinafter 
"the RO") which, in pertinent part, declined to reopen the 
veteran's claim for entitlement to service connection for a 
respiratory disorder.  Service connection was also denied for 
post-traumatic stress disorder.  In a May 1999 statement on 
appeal as well as at the May 1999 hearing before a member of 
the Board, the veteran withdrew his claim for entitlement to 
service connection for post-traumatic stress disorder.  
Therefore, such issue is not before the Board.  The veteran 
has been represented throughout this appeal by the American 
Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for a respiratory 
disorder in March 1977.  The veteran was notified in writing 
of the decision in April 1977.  The veteran did not perfect a 
substantive appeal within one year of the adverse decision.  

3.  The additional documentation submitted since the March 
1977 RO decision is new and material as to the issue of 
service connection for a respiratory disorder and is, 
therefore, sufficient to reopen the veteran's claim.  

4.  The veteran's chronic bronchitis with bronchiectasis has 
been reasonably shown to have had origins during active 
service.  



CONCLUSIONS OF LAW

1.  The additional documentation received since the March 
1977 RO decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a respiratory disorder.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

2.  Chronic bronchitis with bronchiectasis was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Prior RO Decisions

In February 1977, the RO denied service connection for a 
respiratory disorder, specifically asthma.  It was reasoned, 
essentially, that there was no evidence of record of asthma 
and that, therefore, service connection for such disorder was 
not warranted.  The veteran was informed in writing of the 
denial in February 1977.  In March 1977, the RO also denied 
service connection for a respiratory disorder.  It was noted, 
at that time, that although additional service medical 
records and private treatment records were submitted, and a 
private treatment report indicated a diagnosis of suspected 
bronchial asthma, service connection for a respiratory 
disorder, specifically asthma, was still not warranted.  The 
veteran was informed in writing of the denial in April 1977 
and did not perfect an appeal within the following year.  

The evidence upon which the RO formulated its March 1977 
denial of service connection may be briefly summarized.  The 
veteran's service medical records indicate that in November 
1952 he was seen with complaints of pain in his back and neck 
on deep breathing.  It was noted that the veteran's lungs 
were essentially negative.  A March 1953 entry reported that 
the veteran complained of pain in the right lower chest on 
deep inspiration.  The examiner noted that the veteran's 
right lower chest was filled with the harsh friction rub of 
pleurisy accompanied by slight crepitus of or suggesting 
effusion.  The impression, at that time, was pleurisy.  A 
March 1953 X-ray revealed no clear-cut evidence of active 
pulmonary parenchymal disease.  It was observed that there 
was some accentuation of the broncho-vascular markings 
particularly in the 8th posterior right rib which may have 
represented a peribronchial infiltration.  An additional 
March 1953 entry noted that the veteran had a cough and back 
pain and that his X-rays showed an infiltrate.  A subsequent 
March 1953 radiological report, as to the veteran's chest, 
noted that there were bilateral apical pleural caps.  It was 
noted that such film presented the appearance of an 
extraneous garment wrapped around the lower portion of the 
veteran's chest.  However, it was reported that blunting of 
both costo-phrenic angles and an infiltrate or fluid therein 
could not be ruled out.  It was further noted that there was 
no other evidence of parenchymatous pulmonary disease.  
Another March 1953 entry related that the veteran was seen 
for chest pain.  

An April 1953 entry indicated that the veteran was seen for 
difficulty with breathing.  It was noted that the veteran's 
chest was filled with asthmatic type rales.  The impression 
was bronchial asthma.  An April 1953 clinical record report 
noted a diagnosis of medical observation for suspected 
bronchial asthma with no disease found.  An April 1953 
radiological report, as to the veteran's chest, noted that 
there was no evidence of active pulmonary parenchymal 
disease.  A September 1953 entry indicated that the veteran 
complained of a cough as well as coughing up dark fluids 
occasionally.  He also reported pain over the left rhomboids.  
The impression was muscle strain.  

A November 1961 VA record of hospitalization referred to 
treatment for a disorder other than a respiratory disorder.  
Private medical records dated from August 1976 to October 
1976 indicated that the veteran was treated for several 
disorders.  A June 1976 report from Yale-New Haven Hospital 
noted that the veteran was admitted for chest pain.  It was 
reported that an examination revealed diffusely scattered 
rhonchi with a few coarse rales at the bases.  It was noted 
that it was thought that the veteran's pain was skeletal 
muscular in origin perhaps secondary to a viral syndrome with 
localized chest wall myositis.  An August 1976 report from 
Dr. Ronald Rossett noted that the veteran was seen with 
complaints of left shoulder and left anterior chest pain 
radiating into the axilla which was not relieved by 
nitroglycerin.  The assessment was probably post-myocardial 
infarction syndrome.  An October 1976 report noted that the 
veteran had a history of asthma for twenty-five years.  The 
assessment was bronchitis, resolving.  

II.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's March 1977 consists of 
statements on appeal from the veteran; a December 1981 lay 
statement from the veteran's wife; a December 1981 lay 
statement from Reverend L. Price; a December 1981 lay 
statement from Reverend J. Hicks; a December 1981 lay 
statement from Reverend G. J. Price, D.D.; a December 1981 
report from John R. Mann, M.D.; an April 1982 VA general 
medical examination report; a November 1982 statement from 
Dr. Mann; private treatment records dated from January 1995 
to January 1997; VA treatment records dated from April 1996 
to March 1997; service personnel records and a history of the 
6127th Air Terminal Group; a March 1998 VA psychiatric 
examination report; copies of service medical records; a 
February 1999 VA treatment report; a May 1999 VA physician 
statement; and a May 1999 hearing transcript.  

The December 1981 report from Dr. Mann indicated that the 
veteran had complaints including shortness of breath and 
chest pain.  The diagnoses included old myocardial infarction 
and coronary artery disease with angina.  An April 1982 VA 
general medical examination report noted that the veteran had 
complaints including breathing problems.  The examiner noted 
that the veteran's respiratory system was normal.  The 
diagnoses included arteriosclerotic heart disease with remote 
myocardial infarction.  

A November 1982 statement from Dr. Mann indicated that the 
veteran could not bend, stand over a few minutes at a time, 
stoop, lift, walk any distance or perform any physical 
exertion due to diagnosed disorders including coronary artery 
disease with old myocardial infarction; chest pain on 
exertion, into the left side of the chest and left arm with 
numbness; severe shortness of breath; and hypertensive 
cardiovascular disease.  

In an October 1996 statement on appeal, the veteran reported 
that he was in an accident during service and was drenched 
head to foot with "JP3" fuel.  He indicated that the fuel 
irritated his skin and that the fumes "burned" his lungs 
causing shortness of breath, coughing and chest pains when he 
would breath or cough up "mildly white phlegm".  

Private treatment records dated from January 1995 to January 
1997 indicated that the veteran was treated for several 
disorders.  A January 1995 entry from Dr. Mann indicated 
diagnoses including acute bronchitis.  A February 1995 entry 
related an assessment which included bronchitis, improved.  

VA treatment records dated from April 1996 to February 1999 
indicated that the veteran was treated for multiple 
disorders.  A February 1999 report of a computerized 
tomography scan of the veteran's thorax and upper abdomen 
indicated an impression which included bronchiectasis and 
bronchial wall thickening in the right middle lobe.  It was 
noted that such changes were over the right hilum and could 
cause right hilar prominence on plain radiographs.  The right 
hilum was noted to be within normal limits and was negative 
for a mass.  

In a May 1999 statement, a VA physician stated, in part, the 
following:  

. . . In March of 1953, a shower of JP3 
fuel fell on [the veteran] while [an] 
aircraft was being fueled.  At that time, 
[the veteran] state[d] that he breathed 
in fuel.  His skin immediately started 
burning and itching and the skin on his 
chest and back peeled off and he required 
immediate hospitalization.  During that 
time he was coughing up dark material.  A 
USAF clinic note dated 5 March 1953 
stated that he had a friction rub on his 
lung exam.  A note 13 March 1953 [said] 
that he had a cough and his X-ray showed 
an infiltrate.  A chest X-ray report 
dated 16 March 1953 showed suggestion of 
bilateral pleural infiltrates and 
'bilateral apical pleural caps'.  He was 
admitted 3 April 1953 with suspected 
bronchial asthma.  He developed shortness 
of breath and wheezing which was never a 
problem prior to the accident.  In 29 
September 1953 a clinical note stated 
that the patient had a cough producing 
occasional dark flecks.  He also 
continued to smoke.  [The veteran] 
continued to have problems with wheezing 
throughout his life and he was 
hospitalized in 1960[s] several times at 
that VA hospital in West Haven 
Connecticut in the 1960s because of 
wheezing and shortness of breath.  He 
started using inhalers chronically about 
1980.  This year he was evaluated in the 
pulmonary clinic at the Durham VA 
hospital.  The work-up revealed chronic 
bronchiectasis and chest X-rays showed 
diffuse chronic bibasilar pulmonary 
opacities.  A chest CT showed 
bronchiectasis and bronchial wall 
thickening.  He continues to have 
shortness of breath, wheezing and chronic 
cough. . . . 

IMPRESSION:  [The veteran's] pulmonary 
symptoms began after the accident with 
the JP-3 fuel in 1953.  The clinic notes 
at that time would suggest that he had 
acute lung injury with possible 
aspiration of fuel or chemical damage.  
Certainly he had extensive chemical 
burning of the skin.  It is possible that 
this injury and subsequent scarring 
contributed to his chronic lung disease.  
Certainly his smoking contributed also.  
Currently he has chronic bronchitis with 
bronchiectasis perhaps overlying scarring 
from chronic lung disease.  Given that he 
had documented lung injury related to the 
JP-3 fuel accident in 1953 and notes 
indicating the start of pulmonary 
problems shortly after that, it seems 
likely that this exposure significantly 
contributed to the chronic lung disease 
that [the veteran] had experienced over 
the last 46 years.  Smoking was likely a 
contributing factor.  

At the May 1999 hearing before a member of the Board, the 
veteran testified that jet fuel was dumped on him during 
service.  He stated that he inhaled the fuel and it started 
to burn his skin and he pulled off his clothes.  The veteran 
stated that his skin was blistered and some of it came off.  
He indicated that he was sprayed with a solution and wrapped 
in gauze and taken to a hospital.  The veteran indicated that 
the incident occurred in March 1953.  He related that he 
noticed a change in his respiratory function immediately 
after the accident.  The veteran noted that he did not start 
smoking until 1956.  He reported that presently he would 
become short of breath very easily.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the February 1977 RO decision 
denied service connection for a respiratory disorder, 
specifically asthma, on the basis that there was no evidence 
of record of asthma.  The March 1977 RO decision noted that 
although additional service medical records and private 
treatment records were submitted, and a private treatment 
report indicated a diagnosis of suspected bronchial asthma, 
service connection was still not warranted.  At the time of 
the March 1977 RO decision, the service medical records 
indicated that the veteran was treated in November 1952 with 
complaints of pain in his back and neck on deep breathing.  
Additionally, a March 1953 treatment entry noted that the 
veteran's chest was filled with the harsh friction rub of 
pleurisy accompanied by slight crepitus of or suggesting 
effusion.  The impression was pleurisy.  An additional March 
1953 treatment entry indicated that X-rays showed an 
infiltrate and a later March 1953 radiological report noted 
that there were bilateral apical pleural caps.  Further, an 
April 1953 entry related an impression of bronchial asthma 
although an April 1953 clinical record report noted a 
diagnosis of medical observation for suspected bronchial 
asthma with no disease found.  Also, a September 1953 entry 
noted that the veteran complained of a cough as well as 
coughing up dark fluids occasionally.  The Board notes that 
an October 1976 report from Dr. Ronald Rossett indicated that 
the veteran had a history of asthma for twenty-five years.  
The assessment, at that time, was bronchitis resolving.  

The Board observes that the additional evidence submitted 
subsequent to the March 1973 rating decision includes a 
November 1982 statement from Dr. Mann which indicated that 
the veteran suffered from disorders including severe 
shortness of breath and a January 1995 treatment entry which 
indicated a diagnosis of acute bronchitis.  Further, a 
February 1999 VA report of a computerized tomography scan 
related an impression which included bronchiectasis and 
bronchial wall thickening in the right middle lobe.  Also, in 
a May 1999 statement, a VA physician indicated, as to an 
impression, that the veteran's pulmonary symptoms began after 
an accident with JP-3 fuel in 1953.  The physician apparently 
reviewed the veteran's claims file, at least in part, and 
noted that the clinic notes at the time of the accident would 
suggest that the veteran had an acute lung injury with 
possible aspiration of fuel or chemical damage.  The 
physician indicated that the veteran currently had chronic 
bronchitis with bronchiectasis perhaps overlying scarring 
from chronic lung disease.  The physician specifically stated 
that given that the veteran had a documented lung injury 
related to a fuel accident in 1952 and notes indicating the 
start of pulmonary problems shortly after that, it seemed 
likely that such exposure significantly contributed to the 
chronic lung disease the veteran experienced over the last 
forty-six years.  Smoking was also noted to be a contributing 
factor.  The Board observes that in testimony and statements 
on appeal, the veteran had reported that his respiratory 
disorder began after jet fuel was dumped on him during 
service.  However, the veteran's service medical records do 
not specifically refer to exposure to jet fuel.  The Board 
notes that it is certainly within the province of the veteran 
to report that jet fuel was dumped on him during his period 
of service.  See Gregory v. Brown, 8 Vet.App. 563 (1996).  
Additionally, as noted above, a VA physician has indicated 
that the veteran's lung injury during service significantly 
contributed to his current chronic lung disease.  The VA 
physician apparently based his opinion, in part, on the 
history provided by the veteran as to the jet fuel accident.  
See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  However, the 
physician did specifically refer to treatment entries in the 
veteran's service medical records.  Therefore, in 
consideration of the medical evidence noted above, including 
the May 1999 VA physician statement, the Board finds that 
such additional submitted evidence is significant enough that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, the Board finds that such 
evidence is new and material as to the issue of service 
connection for a respiratory disorder and is, therefore, 
sufficient to reopen the veteran's claim on a de novo basis.  

III.  De Novo Review

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and bronchiectasis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The Board has weighed the probative evidence of record.  As 
noted previously, the veteran's service medical records 
indicate that he was treated for variously diagnosed 
respiratory disorders during service.  A March 1953 entry 
indicated an impression of pleurisy and a March 1953 
radiological report noted that the veteran had bilateral 
apical pleural caps in his lungs.  Further, an April 1953 
entry noted an impression of bronchial asthma although an 
April 1953 clinical record report noted a diagnosis of 
medical observation for suspected bronchial asthma with no 
disease found.  The Board observes that the first clinical 
indication of an actually diagnosed respiratory disorder, 
subsequent to service, was pursuant to an October 1976 report 
from Dr. Rossett, more than twenty years after the veteran's 
separation from service, which indicated an assessment of 
bronchitis, resolving.  The Board notes, however, that in a 
May 1999 statement, a VA physician indicated that given that 
the veteran had a documented lung injury in service related 
to a JP-3 fuel accident, with pulmonary problems shortly 
after that, it seemed likely that such exposure contributed 
to the chronic lung disease that the veteran had experienced 
over the last forty-six years.  The VA physician indicated 
that the veteran currently suffered from chronic bronchitis 
with bronchiectasis perhaps overlying scarring from chronic 
lung disease.  Therefore, in consideration of the opinion 
expressed by the VA physician, the Board is of the view that 
to conclude otherwise than that the evidence is at least in 
equipoise as to whether chronic bronchitis with 
bronchiectasis is reasonably shown to be related to the 
veteran's period of service, would not withstand Court 
scrutiny.  Accordingly, with resolution of reasonable doubt 
in favor of the veteran, the Board concludes that service 
connection for chronic bronchitis with bronchiectasis is 
warranted.  


ORDER

Service connection for chronic bronchitis with bronchiectasis 
is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

